Citation Nr: 0202072	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether injuries sustained in a motor vehicle accident on 
September 6, 1992, were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In an August 2000 decision, the Board affirmed the RO's 
denial.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court).  By Order entered August 14, 2001, the 
Veterans Claims Court vacated the Board's decision and 
remanded the case for readjudication in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

1.  On September 6, 1992, the veteran was driving an all-
terrain vehicle (ATV) on a public road without a helmet when 
he lost control of the ATV and struck a tree sustaining 
injuries; he was taken to a private hospital where his blood 
alcohol content was found to be 0.12.

2.  As a result of the accident, the veteran sustained 
several severe injuries, including a severe head injury and 
fracture of the right femur.

3.  The accident was principally due to the veteran's failure 
to maintain the proper speed for the existing conditions, 
coupled with his consumption of alcohol.

4.  The major portion of the injuries sustained by the 
veteran were due to his failure to wear protective headgear 
while operating a motor vehicle in a reckless manner. 


CONCLUSION OF LAW

The veteran's injuries sustained in a motor vehicle accident 
on September 6, 1992, were a result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1521, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.301 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  However, direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.301(a) (2001).  

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" presumption.  
If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
However, the mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
In addition, willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n) (2001); see Daniels v. Brown, 9 Vet. App. 
348, 350-51 (1996).  In Forshey v. West, 12 Vet. App. 71, 73-
74 (1998), the Veterans Claims Court pointed out the 
following:

"Proximate cause" is defined as "that 
which, in a natural continuous sequence, 
unbroken by any efficient intervening 
cause, produces injury, and without which 
the result would not have occurred."  
BLACK'S LAW DICTIONARY 1225 (6th ed. 
1990); see also Robinette v. Brown, 8 
Vet. App. 69, 78 (1995) (relying on 
BLACK'S LAW DICTIONARY definition of 
"evidence").  If intoxication results 
proximately and immediately in disability 
or death, the disability or death will be 
considered to be the result of the 
person's own willful misconduct.  
[citations omitted].

In addition, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability or death of the user.  38 
C.F.R. § 3.301(d) (2001).  Moreover, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions that would raise a presumption to that effect will 
be considered willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2001).  Further, a service department finding that injury, 
disease or death was not due to misconduct will be binding on 
VA unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1 
(n).

Factual Background.  The record reveals that on September 6, 
1992, the veteran was operating an ATV when he lost control 
of the vehicle and hit a tree.  The Police Accident Report 
reflects that the accident happened at 6:22 p.m. when the 
veteran, operating a three-wheeled vehicle, drove out of a 
recreational vehicle park onto a paved road, entered a curve, 
lost control, left the road on the right side, over-
corrected, went across the road, and struck a tree on the 
left side.

The veteran was unresponsive when he was brought to a private 
hospital emergency room at 8:15 p.m. on September 6, 1992.  
An emergency room record notes that his blood alcohol level 
was 0.12.  The veteran sustained several severe injuries, 
including a right intercerebral hemorrhage and fracture of 
the right femur and was in a coma for a period of time.

A Department of the Navy Incident/Complaint Report included 
as an attachment a summary of an interview of the Deputy who 
reported to the scene.  It reads in part as follows:

He arrived on the scene of the accident 
which occurred on [redacted], 1.7 miles 
south of Route 10 in [redacted], 
Virginia at approximately 1905 hours, 06 
September 1992.  The two Navy men had 
been illegally riding an ATV south on 
Route 650 outside of [redacted]
Vehicle Park.  It appeared that the 
driver lost control of the vehicle on the 
right side of the road, overcompensated 
in attempt to regain control, and veered 
to the left side of the road and struck a 
tree.  The road was wet as it had been 
raining on and off all day.  The ATV was 
a single occupant vehicle and should not 
have been carrying a passenger.  No 
helmets were worn and etoh was involved.  
Speeding, reckless driving, driving under 
the influence, driving an unlicensed 
vehicle on a county road, and no 
insurance are some of the state laws 
broken in this incident.  In my opinion, 
they were not in the line of duty.  

The incident report reflects that the passenger on the ATV 
gave the reporting official a statement on September 7, 1992, 
concerning the accident that occurred on September 6th.  The 
passenger (who was also on active duty) stated that he had 
been riding on the back of the veteran's ATV when the 
veteran, who was driving on a wet pavement, lost control of 
the ATV while taking a turn too fast and the vehicle came to 
a stop in some trees.  The passenger stated that he and the 
veteran lost consciousness and that when he came to the 
veteran was still unconscious.  In response to a question as 
to the condition of the track, he responded that it had been 
raining all day and the track may have been a little slick; 
he did not think that was what made them wreck.  He had been 
drinking, four or five beers.  He stated that the veteran had 
been drinking more than he had.  When asked what kind of 
condition the veteran was in, he responded that it was 
difficult to tell with the veteran.  He stated that the 
veteran did not seem drunk.

A companion who was at the park with the veteran and the 
passenger provided a statement in which he said that they had 
gone to the park to ride three wheelers.  It had been raining 
the night before and misted on and off during the day.  He 
stayed behind to put the three wheelers in the truck when the 
veteran and his passenger went off for a ride.  They went 
looking for them and could not find them.  A couple came by 
and told them where they were and that 911 had been called.  
There was beer present.  In his opinion no one there was 
drunk "by any means."

In November 1993 the passenger gave another statement.  He 
wrote that on the day of the accident the veteran did not 
appear to be drunk.  His speech was normal.  His driving 
seemed normal.  The road was paved.  The shoulder was dirt.  
When they hit the dirt the bike lost traction and control.  
Another statement dated partially 9/18 from the passenger 
noted that the veteran was not intoxicated and seemed normal.

After gathering statements from the witnesses, and reviewing 
the relevant Navy, hospital and police reports, an official 
Navy investigation report was issued regarding the facts and 
circumstances connected with the injuries incurred by the 
veteran on September 6, 1992.  The investigating officer 
collected all reasonably available evidence, including the 
Police Accident Report medical reports and statements.  The 
officer who conducted the investigation into the 
circumstances surrounding the injuries incurred by the 
veteran made 22 findings of fact, including the following.  
The veteran and the passenger were involved in a single ATV 
accident on [redacted], in [redacted], Virginia, at 1822 
hours, 6 September 1992.  The veteran was driving an ATV he 
had purchased on September 2, 1992.  He had a valid drivers 
license, but was not an experienced driver of an all-terrain 
vehicle.  The vehicle was intended for a single occupant.  
The ATV was traveling southbound on Route 650, a state road 
outside the park's limits.  At approximately 1822 hours, the 
veteran lost control of the vehicle as it approached a right 
curve and crossed both lanes running into a tree on the 
Northbound side of Route 650.  Police arrived on the scene at 
approximately 1905 hours on September 6, 1992.  There were 
skid marks on the pavement.  It was dusk and misting at the 
time of the accident.  The road surface was wet but free from 
defects.  The road was curved and the accident occurred at 
the top of a hill.  There were no traffic signs or controls 
at the scene of the accident.  It was open country.  The 
posted speed limit was 40 miles an hour.  Neither the veteran 
nor his passenger was wearing a helmet or other protective 
equipment.  Helmets are required by Virginia law.  A blood 
alcohol test taken after the veteran was admitted to the 
private hospital showed a result of 0.12.  An Alco-Sensor III 
test administered to the passenger at 830 hours on September 
7, 1992 was negative.  The passenger admitted drinking four 
or five beers before the accident occurred.  The veteran had 
not participated in the all-terrain vehicle safety course as 
required by the Navy.  

Based upon these findings of fact, the Officer who prepared 
the investigation reached the following opinions:  (1) The 
cause of the accident was that the veteran had not taken into 
account the proper speed for the existing environment, 
coupled with the consumption of alcohol.  A major portion of 
the injuries sustained by the veteran and the passenger were 
a direct result of not wearing protective headgear in 
accordance with Navy regulations and Virginia Law; and (2) 
the veteran's injuries were not incurred in the line of duty 
but were due to his own misconduct

In an endorsement dated in November 1992, the Commanding 
Officer approved the findings of fact and opinions of the 
investigating officer and concurred that the veteran's 
injuries were not incurred in the line of duty but were due 
to his own misconduct.  The veteran's DD Form 214 reflect 
that the reason for the veteran's separation from service in 
March 1994 was physical disability resulting from intentional 
misconduct.  In August 1997, the veteran filed a claim for 
compensation for injuries sustained as a result of the ATV 
accident on September 6, 1992.

In a July 1998 administrative decision, the RO determined 
that the veteran's injuries sustained in the September 6, 
1992, motor vehicle accident were the result of his own 
willful misconduct.  In a rating decision dated in October 
1998, the RO denied the veteran's claim for entitlement to 
service connection for his injuries.

At a March 1999 personal hearing, the veteran testified that 
he was not offered ATV training classes, that he was unaware 
that it was illegal to carry a passenger on the back of his 
ATV, and that he could not remember the day of the accident 
and could not testify as to whether he was illegally 
operating an unlicensed vehicle on a public road.  He 
conceded that he was not wearing a helmet, but could not 
recall speeding or drinking beer.  His attorney stressed the 
difference between the veteran's blood alcohol level of 0.12 
mg and the passenger's blood alcohol of 0.00, even though the 
passenger stated that they both had been drinking.  The 
veteran reiterated that he was unable to remember the events 
of the day of the accident.

Analysis.  The threshold question before the Board is whether 
the veteran's willful misconduct caused the accident 
resulting in his disabilities, for which he now seeks 
compensation.  He contends, in essence, that his injuries 
were not due to his negligence or consumption of alcohol.

The evidence reflects that when the veteran was hospitalized 
following the accident, his blood alcohol reading was 0.12.  
While several buddy statements reflect that they did not feel 
that the veteran was intoxicated at the time of the accident, 
the Board notes that a blood alcohol percentage of .10 or 
more raises a presumption that the person was under the 
influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the 
Departments of the Army, Navy and Air Force).  In Forshey v. 
West, 12 Vet. App. at 73, the Veterans Claims Court noted 
that treatise evidence indicated that a blood alcohol level 
in the range of 0.080% to 0.100% results in intoxication 
that, in turn results in loss of judgment and muscular 
coordination.  The Board finds that the veteran's blood 
alcohol level of 0.12 obtained by objective laboratory 
testing shortly after the accident is more reliable and 
probative as to the veteran's state of intoxication than the 
recollection of the veteran's friends who recalled that the 
veteran did not seem to be intoxicated and who acknowledged 
that they themselves were drinking.  In the opinion of the 
Board, the objective laboratory blood alcohol test 
establishes that the veteran was intoxicated at the time of 
the accident.

VA regulations provide that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. § 
3.301(c)(2) (2001); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  The veteran's intoxication resulted in loss of 
judgment and muscular coordination, and was a proximate cause 
of the accident which resulted in his disabilities.  Thus the 
disabilities resulting from the accident were the result of 
the veteran's own willful misconduct.

The veteran has raised an issue of the discrepancy between 
his blood alcohol level of 0.12 as compared to his 
passenger's blood alcohol level of 0.00, although the 
passenger acknowledged that they both had been drinking.  The 
veteran appears to suggest that this discrepancy raises the 
possibility that the veteran's blood alcohol level was 
incorrectly reported and not indicative of the blood alcohol 
level at the exact time of the accident.  However, the 
evidence, in fact, shows that the veteran's blood alcohol 
level was drawn within hours of the accident.  On the other 
hand, the passenger's blood alcohol level was not taken until 
approximately 8:00 a.m. the following morning, some 14 hours 
after the 6:00 p.m. accident.  Therefore, it is to be 
expected that the passenger's blood alcohol level would be 
lower than the veteran's blood alcohol level.

Further, the veteran's blood alcohol level was taken some 
period of time (apparently within hours) after the accident.  
The laboratory results showed that he was still considered 
intoxicated, suggesting that he was even more intoxicated at 
the time of the accident itself.  The fact that the veteran 
was comatose as a result of the accident negates the 
possibility that he consumed additional alcohol prior to the 
blood alcohol test.  The only logical conclusion is that the 
veteran had been drinking prior to the accident (supported by 
witness testimony) and was intoxicated at the time of the 
accident (supported by laboratory testing in the hospital).  
As noted above, the Board places greater probative weight on 
the results of the blood alcohol test than the witnesses' 
accounts of the veteran's visible behavior. 

The Board is also persuaded by the undisputed evidence in the 
claims file that the veteran was not wearing a helmet at the 
time of the accident, as evidenced by the witness statements 
and the veteran's own acknowledgement.  Moreover, there is 
every indication that the veteran was driving at an excessive 
rate of speed for the road conditions.  The very act of 
driving too fast, on wet roads, while intoxicated, on an ATV 
without a helmet demonstrates the wanton and reckless 
disregard of the probable consequences of such action.  In 
this case, regardless of the reason for the veteran's 
actions, and independent of whether he was drinking or drunk, 
his reckless misuse of a motor vehicle proximately and 
immediately caused his disability.  After considering all of 
the evidence of record, the Board concludes that the injuries 
sustained by the veteran in September 1992 resulted from 
willful misconduct.

The Board has also considered the veteran's assertion that 
the ATV was an inherently dangerous vehicle and that the 
Department of the Navy should have prohibited him from 
driving such a vehicle without proper training.  He contends 
that he neither knew about nor was offered any training.  
However, there is nothing in the record that indicates that 
the veteran communicated to any authority in the Navy that he 
had bought and intended to ride an ATV.  In fact, he 
testified that he bought the vehicle just four days prior to 
the accident with his reenlistment money while on leave.  
There is no basis on which to impute a duty on the Navy to 
have provided the veteran with training during the four days 
from the date of purchase to the date of the accident.

After a review of all the evidence, the Board assigned less 
probative weight to the fact that the veteran was illegally 
operating an unlicensed vehicle on a public road, that he was 
uninsured, or that he was carrying a passenger on a vehicle 
intended for one person.  While suggesting the veteran's lack 
of judgment, these other considerations did not proximately 
cause the veteran's disability.  As noted, a technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Nonetheless, the veteran was 
driving intoxicated without a helmet, which resulted in a 
serious head injury.  Such facts alone are sufficient to 
establish that the veteran engaged in willful misconduct 
proximately causing his injuries.

Accordingly, the preponderance of the evidence establishes 
that the proximate cause of the injuries which the veteran 
sustained on September 6, 1992, consisted of his operation of 
an ATV while intoxicated, his failure to wear a helmet, and 
his use of excessive speed for the existing conditions, and 
that these actions of the veteran involved deliberate 
wrongdoing with reckless disregard of probable consequences.  
As such, the Board concludes that the injuries sustained by 
the veteran in the motor vehicle accident on September 6, 
1992, were due to willful misconduct.

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the provisions of the 
VCAA.  Among other things, the VCAA redefined the obligations 
of the VA with respect to notification and the duty to 
assist.  In this case, the Board finds that the duty to 
assist and notification requirements of the VCAA have been 
fully met and satisfied.  There is no assertion by the 
veteran, or indication from a review of the record, that 
there is any remaining or additional evidence to be obtained 
for purposes of satisfying the duty to assist.

Further, the requirement to provide notice to a claimant of 
any information or medical or lay evidence that is necessary 
to substantiate a claim has been similarly satisfied.  The 
veteran was provided with a summary of the pertinent laws and 
regulations, and the application of those laws to his claim, 
in the statement and supplemental statement of the case that 
was provided to him by the RO.  He also requested and 
received a personal hearing before the RO.  As a consequence, 
he was made fully aware of what was required to substantiate 
his claim, but no additional evidence was thereafter 
submitted.  By a letter dated in November 2001, the Board 
invited the veteran's attorney to submit additional argument 
and evidence in support of the appeal.  In December 2001, the 
veteran's attorney responded that he did not intend to submit 
additional evidence or argument for this claim at this time.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.  


ORDER

The injuries sustained by the veteran in a motor vehicle 
accident on September 6, 1992, were due to willful misconduct 
on the part of the veteran.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

